Citation Nr: 0522131	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a rating higher than 40 percent for post-
operative residuals of a herniated disc, L5-S1. 

2. Entitlement to a rating higher than 20 percent for 
residuals of a fractured right mandible.

3. Entitlement to a rating higher than 10 percent for 
disfiguring scars of the right mandible and chin.

4. Entitlement to a rating higher than 10 percent for scars 
of the right mandible and chin with retained foreign body.

5. Entitlement to a rating higher than 10 percent for chest 
scars with retained foreign body.

6. Entitlement to a rating higher than 10 percent for left 
sciatic nerve disturbance.

7. Entitlement to a rating higher than 10 percent for a right 
thigh scar.
8. Entitlement to a separate, compensable rating for muscle 
injury of the right arm. 

9. Entitlement to a separate, compensable rating for muscle 
injury of the left arm. 

10. Entitlement to a separate, compensable rating for muscle 
injury of the abdomen. 

11. Entitlement to a compensable rating for residuals of a 
laceration of the liver. 

REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

Procedural History 

In a January 2001 rating decision, after the filing of a 
notice of disagreement by the veteran, the RO granted the 
veteran's claim for a total rating based on individual 
unemployability (TDIU), effective from June 1996.  With the 
grant of the benefit, there is no question of fact or law 
remaining for the Board to decide and the TDIU claim is no 
longer subject to appellate review by the Board. 

When the appeal was first before the Board in June 2002, the 
Board denied ratings higher than 10 percent for right and 
left arm scars and an abdominal scar, applying the criteria 
for tender and painful scars under Diagnostic Code 7804 and 
limitation of function under Diagnostic Code 7805.  To this 
extent, the Board's decision is final.  

The Board however sought further development on the question 
of whether separate ratings under the criteria for muscle 
injury were warranted as argued by the veteran.  The Board 
then directed its own Evidence Development Unit to schedule 
the veteran for the appropriate VA examinations, which were 
subsequently conducted.  In June 2003, due to changes in the 
law and VA policy, the Board remanded the case to the RO so 
that the RO could review the additional evidence requested by 
the Board.  The RO considered the additional evidence in a 
January 2005 rating decision and addressed the additional 
evidence in the January 2005 supplemental statement of the 
case.  As the RO substantially complied with the Board's 
remand, no further action is needed to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).  Therefore to this 
extent, the claims for increase are still before the Board as 
reflected in THE ISSUES #s 8, 9, and 10. 

Also in the January 2005 rating decision, after the filing of 
a notice of disagreement by the veteran, the RO increased the 
rating for post-traumatic stress disorder (PTSD) to 100 
percent, effective from January 1996.  With the grant of the 
benefit, there is no question of fact or law remaining for 
the Board to decide and the claim for increase for PTSD is no 
longer subject to appellate review by the Board. 


FINDINGS OF FACT

1. The findings associated with the post-operative residuals 
of a herniated disc, L5-S1, result in severe, but not 
pronounced, impairment; neurological involvement is wholly 
sensory and no more than moderate limitation of motion of the 
lumbar spine is demonstrated; and, flexion of 30 degrees or 
less or incapacitating episodes requiring bed rest prescribed 
by a physician are not shown. 

2. The residuals of a fractured right mandible are manifested 
by limited motion of the temporomandibular articulation to 25 
mm.  

3. The scars of the right mandible and chin were not severely 
disfiguring prior to August 30, 2002; and from August 30, 
2002, the date of change in the rating criteria, the chin 
scar is manifested by two characteristics of disfigurement, 
namely, a scar at least 0.6 cm. wide and a depressed surface 
contour.  

4. The scar of the right mandible with retained foreign body 
is tender and painful on objective demonstration and 
limitation of function is separately rated under DC 9905; the 
chin scar is tender on examination without limitation of 
function. 

5. The scar on the left side of the chest with retained 
foreign body is tender and painful without limitation of 
function and the tracheostomy scar is tender on examination 
without limitation of function. 

6. Left sciatic nerve disturbance is manifested by decreased 
sensation along the sciatic nerve. 

7. The right thigh scar is tender and painful without 
limitation of function. 

8. The injury of the right arm does not result in more than 
slight muscle injury of the triceps muscle. 

9. The injury of the left arm more nearly approximates a 
moderate muscle injury of the left biceps muscle; the injury 
of the left forearm does not result in more than slight 
muscle injury of the forearm. 

10. The injury of the abdomen more nearly approximates a 
moderate muscle injury of the abdomen. 

11. The residuals of a laceration of the liver are 
nonsymptomatic as to liver function; the right flank scar in 
the same anatomical region of the liver is tender on 
examination. 

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 40 percent for post-
operative residuals of a herniated disc, L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

2. The criteria for a rating higher than 20 percent for 
residuals of a fractured right mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 
4.150, Diagnostic Code 9905 (2004). 

3. The criteria for a rating higher than 10 percent for 
disfiguring scars of the right mandible and chin prior to 
August 30, 2002, have not been met; the criteria for a 30 
percent rating from August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001 & 2004). 

4. The criteria for a rating higher than 10 percent for the 
scar of the right mandible with retained foreign body have 
not been met; the criteria for a separate 10 percent rating 
for the scar on the chin have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804, 
7805 (2001 & 2004). 

5. The criteria for a rating higher than 10 percent for the 
scar on the left side of the chest with retained foreign body 
have not been met; the criteria for a separate 10 percent 
rating for the tracheostomy scar have been met, 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (2001 & 2004). 

6. The criteria for a rating higher than 10 percent for left 
sciatic nerve disturbance have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).

7. The criteria for a rating higher than 10 percent for a 
right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2001 & 2004). 

8. The criteria for a separate, compensable rating for muscle 
injury of the right arm have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5306 (2004).  

9. The criteria for a separate, 10 percent rating for muscle 
injury of the left biceps muscle have been met; the criteria 
for a separate, compensable rating for muscle injury of the 
left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, § 4.73, Diagnostic Codes 5305, 
5307 (2004). 

10. The criteria for a separate, 10 percent rating for muscle 
injury of the abdomen have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, § 4.73, Diagnostic 
Code 5319 (2004).

11. The criteria for a compensable rating for residuals of a 
laceration of the liver on the basis of limitation of 
function have not been met; a separate 10 percent rating for 
the scar on the right flank have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7345, § 4.118, Diagnostic Code 7804 (2001 & 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  If the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA, the claimant has the right to 
subsequent VCAA content-complying notice and process. 

In its June 2003 remand, the Board directed the RO to issue a 
content-complying VCAA notice, which the RO accomplished by 
letter in September 2003, following the initial unfavorable 
adjudication by the RO in 1997.  The notice included the type 
of evidence needed to substantiate the claim, namely, 
evidence that the service-connected disabilities had 
increased in severity.  The veteran was also informed that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain private medical records on his 
behalf.  The RO requested that the veteran submit any 
evidence that pertained to the claim.  The veteran was given 
30 days to respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 
As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional records, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been fulfilled. 

Factual and Procedural Background 

The service medical records disclose that in December 1967, 
in Vietnam, the veteran was wounded in combat by an enemy 
grenade, sustaining penetrating fragment wounds of the face, 
upper extremities, chest, abdomen and lower extremity.  The 
wounds also included an open fracture of the right mandible 
and laceration of the liver.  All the wounds were debrided.  
Treatment included injections near the sciatic nerve, 
resulting in radiating pain into the legs.  X-rays revealed 
fragments in the soft tissues of the facial bones and in the 
chest.  The fracture of the mandible was complicated by 
osteomyelitis.  He was discharged from hospital care in 
October 1968. 

In a July 1969 rating decision, the RO granted service 
connection in part and rated the disabilities as follows: 

Residuals of a fractured right mandible, 10 percent; 
Scars of the right mandible and chin with retained 
foreign bodies, 10 percent; 
Chest scar with a retained foreign body, 10 percent; 
Left sciatic nerve disturbance, 10 percent; 
Scars of the arms, abdomen and right thigh, each zero 
percent; and, 
Residuals of a laceration of the liver, zero percent. 

In a May 1975 rating decision, the RO granted service 
connection and rated the disability as follows: post-
operative residuals of a herniated disc, L5-S1, 10 percent 
disabling.

In a September 1982 rating decision, the RO reduced the 
rating for the chest scar to zero percent and assigned a 
separate, 10 percent rating for the abdominal scar and 
separate, zero percent ratings for the scars of the arms and 
right thigh. 

There were no further adjudicative changes in the ratings 
until the veteran filed his current claims for increase in 
June 1996. 

General Rating Principles 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While the regulations require review of the recorded history 
of a disability, where, as here, an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is of primary importance.  38 C.F.R. 
§ 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  And 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
When a regulation is amended during the appeal period and the 
regulation expressly states an effective date, the new 
regulation cannot be applied prior to the stated effective 
date, but the prior version may be applied, if more 
favorable, to the periods before and after the change.  
VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2003; 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004).

1. Post-operative Residuals of a Herniated Disc, L5-S1
a. Current Record 

Private medical records from 1995 and 1996 disclose that the 
veteran was being followed for systemic lupus and Sjogren's 
syndrome, which exacerbated his lumbosacral problem with 
radiculopathy.  The pertinent findings were limited range of 
motion and chronic back pain. 

Beginning in January 1996, the veteran was awarded Social 
Security disability benefits for depression and systemic 
lupus. 

On VA examination in September 1996, history included surgery 
in 1975 for a ruptured disc.  The veteran stated that he used 
a TENS unit and whirlpool therapy.  He indicated that he took 
several medications.  On the physical evaluation, there was a 
moderate degree of spasm in paravertebral muscles of the 
lumbar spine.  Forward flexion was 80 degrees, extension was 
0 degrees, lateral bending was 30 degrees, left and right, 
and rotation was 60 degrees, left and right.  The deep tendon 
reflexes were hyperactive, but equal.  There were no sensory 
changes in either foot.  The calf measurements were equal.  
X-rays revealed degenerative disc disease.  The examiner 
commented that the veteran had problems sitting, standing, 
lifting, twisting, and sleeping because of the back problem.  
The diagnoses were excision of a herniated disc and 
degenerative joint disease of the lumbosacral spine. 

In the January 1997 rating decision, the RO increased the 
rating for post-operative residuals of a herniated disc, L5-
S1, to 20 percent disabling under Diagnostic Code 5293, 
effective from the date of receipt of the claim for increase 
in June 1996. 
Private medical records disclose that in 1997 the veteran was 
seen several times for chronic back pain.  Private X-rays and 
a CT scan in November 1997 revealed no focal disc protrusion. 

On VA examination in April 1999, the veteran stated that he 
had a painful low back with weakness, stiffness, and 
fatigability for which he received physical therapy and for 
which he took several medications.  He described increased 
pain with changes in the weather and with physical activity.  
He indicated that on occasion he mowed the lawn and took out 
the garbage.  He did not use a crutch, cane, or brace.  The 
examiner described the range of motion of the lumbosacral 
spine as normal.  Muscle power, tone, and bulk were normal.  
There was decreased sensation in the left leg.  There were no 
postural or fixed deformities.  X-rays revealed 
spondylolisthesis of L5.  The diagnosis was lumbosacral 
radiculopathy. 

VA records from 2001 to 2004 disclose that the veteran was 
followed primarily in the pain management clinic for chronic 
back pain. 

On VA examination in September 2004, the veteran complained 
of low back pain, radiating down both legs.  In addition to 
everyday problems, the veteran stated that he had flare-ups 
about two or three times a week, lasting one to two days, in 
which he is almost housebound, but he could leave the house 
with severe limitations and increased pain.  Over the last 
year, he did not recall whether a health-care provider told 
him about bed rest.  He denied chronic bowel or bladder 
problems or the use of a cane, crutch, or brace.  He stated 
that he could walk for about five minutes and then he had to 
rest because of increased pain, and he could sit only about 
10 minutes.  

On physical evaluation, the examiner reported that the 
veteran walked with a limp. The veteran stood erect, but 
forward flexed some.  The paravertebral muscles of the lumbar 
spine were tender.  Forward flexion was 70 degrees with pain 
from 60 to 70 degrees, extension was 20 degrees with pain 
from 10 to 20 degrees, lateral bending was 20 degrees with 
pain from 10 to 20 degrees, left and right, and rotation was 
30 degrees with pain from 20 to 30 degrees, left and right.  
On repeated flexion and extension, there was no change in the 
level of pain, weakness, or fatigability.  Neurologically, 
the veteran was able to raise on his toes and on his heels.  
In the sitting position, the straight leg raising test was 
done to 90 degrees.  Sensation to light touch was grossly 
decreased, especially in the feet.  Reflexes of the knees and 
ankles were 2+.  Motor testing of the hips, knees, ankles, 
feet, and toes were 4 to 5 for strength and grossly normal.  
The assessment was residuals of a spinal disc condition with 
surgery in 1975, including degenerative disc disease. 

While on appeal, in a January 2005 rating decision, the RO 
increased the rating for post-operative residuals of a 
herniated disc, L5-S1, to 40 disabling under Diagnostic Code 
5243 (formerly Diagnostic Code 5293), effective from the date 
of receipt of the claim for increase in June 1996. 

b. Analysis 

During the appeal period, the RO has rated the back 
disability under Diagnostic Codes 5293 and 5243 because the 
criteria for evaluating disc disease or intervertebral disc 
syndrome under Diagnostic Code (DC) 5293 have been amended 
twice, including a renumbering of the Diagnostic Code, since 
the veteran filed his claim for increase in 1996.  For the 
sake of consistency and as the terms are equivalent in 
meaning, the Board will use the term disc disease although 
the criteria in the applicable diagnostic codes refers to 
intervertebral disc syndrome. 

The criteria for DC 5293 in effect prior to September 23, 
2002, (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria).  On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of DC 5293 to DC 5243 (hereinafter 
the new or current criteria). 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment due to 
pain, flare-ups of symptoms, weakness, or fatigue.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

The Board will consider the old, interim, and current 
criteria in order to determine, which version, if any, is 
more favorable, that is, which version would result in a 
rating higher than 40 percent. 
(i). Old Criteria 

Under the old criteria for DC 5293, the criteria for the 40 
percent were severe disc disease with recurring attacks with 
intermittent relief.  The criteria for the next higher 
rating, 60 percent, were pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle reflexes, or other neurological findings appropriate to 
the site of the diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002). 

While the medical evidence shows that the disability is 
severe as evidenced by chronic pain, limitation of motion, 
spasms, and decreased sensation as evidenced by findings on 
VA examinations in 1996, 1999, and 2004, pronounced disc 
disease with persistent symptoms compatible with sciatic 
neuropathy and neurological findings appropriate to the site 
of the diseased disc, such as foot drop, absent ankle 
reflexes, or muscular atrophy are not demonstrated.  On VA 
examination in 2004, the veteran was able to raise on his 
toes and on his heels, reflexes of the knees and ankles were 
active, and motor testing of the hips, knees, ankles, feet, 
and toes were 4 to 5 for strength and grossly normal.  

Even considering functional loss due to pain, weakness, and 
fatigue, the veteran still had more than 50 percent range of 
motion with findings on VA examination in 1996 of forward 
flexion from 60 to 80 degrees (normal is 0 to 90 degrees), 
extension from 0 to 20 degrees (normal is 0 to 30 degrees), 
lateral bending from 20 to 30 degrees (normal is 0 to 30 
degrees), and rotation from 20 to 30 degrees (normal is 0 to 
30 degrees), all with pain; and findings on VA examination in 
2004 of pain from 60 to 70 degrees of forward flexion, 
extension with pain from 10 to 20 degrees, and lateral 
bending with pain from 10 to 20 degrees, and rotation with 
pain from 20 to 30 degrees without change on repetitive 
movement.  On the basis of these findings, the veteran's disc 
disease cannot be characterized as pronounced under the old 
criteria of DC 5293.
(ii). Interim Criteria 

Under the interim criteria, effective from September 23, 
2002, the disability could be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Under the interim criteria, Diagnostic Code 8520, a 10 
percent rating was assignable for neurological manifestations 
of sciatic nerve impairment, equating to mild incomplete 
paralysis, and a 20 percent rating was assigned for moderate 
incomplete paralysis.  Under the interim criteria, DC 5292, 
the criterion for a 10 percent rating based on limitation of 
motion or orthopedic manifestations of the lumbar spine was 
slight limitation of motion, the criterion for a 20 percent 
rating was moderate limitation of motion, and the criterion 
for a 40 percent rating was severe limitation of motion.  The 
other applicable criterion based on orthopedic manifestations 
was a 50 percent rating for unfavorable anyklosis under DC 
5289. 

When as here the nerve involvement is wholly sensory, the 
rating is mild or 10 percent disabling under DC 8520.  As for 
orthopedic manifestations, the limitation of motion on VA 
examinations in 1996 and 2004 was no more than moderate on 
the basis of the range of motion findings described above.  
Even with functional loss due to pain, weakness, and fatigue, 
the veteran still had more than 50 percent range of motion in 
all planes. Since the separate ratings for chronic neurologic 
manifestations, 10 percent under DC 8520, and orthopedic 
manifestations, 20 percent under DC 5292, do not combine to a 
rating higher than 40 percent under 38 C.F.R. § 4.25, a 
rating higher than 40 percent under the interim criteria is 
not warranted.  And unfavorable ankylosis of the lumbar spine 
was not shown to warrant a rating of 50 percent under DC 
5289. 

Under the interim criteria, the disability could also be 
rated on the basis of the total duration of incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5293 (2003).  Note 1 to the 
interim criteria provided that an incapacitating episode was 
a period of acute signs and symptoms due to disc disease that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Under the interim criteria, the criterion for 
the next higher, 60 percent, based on incapacitating episodes 
were incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months. 

Without evidence of an incapacitating episodes that met the 
regulatory definition of periods of acute signs and symptoms 
due to disc disease that required bed rest prescribed by a 
physician and treatment by a physician, the criteria for a 60 
percent rating had not been met. 
(iii). Current Criteria 

Under the new criteria, the rating for disc disease on the 
basis of the total duration of incapacitating episodes or by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations remained the same.  The primary 
change was a new general rating formula for evaluating 
orthopedic manifestations.  Under the new criteria, DC 5293 
was renumbered as DC 5243.  38 C.F.R. § 4.71a, DC 5243 
(2004).  Under the general rating formula, the criteria for 
the next higher rating, 50 percent, based on limitation of 
motion or orthopedic manifestations of the lumbar spine, are 
either forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 

As the rating criteria for neurological manifestations and 
incapacitating episodes have not changed under the new 
criteria, the above analysis under the interim criteria 
applies, that is, the neurologic manifestations are wholly 
sensory, warranting a 10 percent rating under DC 8520, and 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician have not been shown. 

The remaining question is whether the orthopedic 
manifestations warrant a separate rating higher than 20 
percent under the new general rating formula.  The criteria 
for the next higher rating, 40 percent, are either forward 
flexion of 30 degrees or less, or favorable ankylosis.  
Ankylosis is clearly not demonstrated.  As for limitation of 
forward flexion, the findings of VA examinations in 1996 and 
2004 were flexion to 80 degrees and from 60 to 70 degrees 
with pain, respectively.  As the findings exceed flexion of 
30 degrees or less, the criteria for separate 40 percent 
rating under the new general rating formula have not been 
met. 

For these reasons, the criteria for a rating higher than 40 
percent under either the old, interim, or new criteria have 
not been met. 
2. Residuals of a Fractured Right Mandible
a. Current Record

On VA examination in April 1999, the veteran complained of a 
painful jaw, right-sided facial numbness, and misalignment of 
the jaw, affecting his ability to speak and to eat.  X-rays 
revealed fixation wires in the right mandible and a bony 
defect in the right mandibular body.  The width of the oral 
opening was about 25-mm. and he had difficulty moving his jaw 
laterally.  The temporomandublar joint functioned well.  The 
diagnoses were residuals of a right mandible fracture with 
constant pain, scarring, numbness, and decreased mandibular 
motion with decreased function. 

After the initial adjudication of the claim in January 1997 
rating decision, in a January 2001 rating decision, the RO 
increased the rating for the residuals of a fractured right 
mandible to 20 percent disabling under Diagnostic Code 9905, 
effective from the date of receipt of the claim for increase 
in June 1996. 

b. Analysis 

The residuals of a fractured right mandible are rated under 
Diagnostic Code 9905.  The criterion for the next higher 
rating, 30 percent, is limited motion of the 
temporomandibular articulation between 11 to 20 mm.  The 
criterion for the current rating, 20 percent, is limited 
motion between 21 to 30 mm.  

On VA examination in April 1999, the oral opening as 
described by the examiner was limited to 25-mm.  In the 
absence of evidence of limited motion in the range of 11 to 
20 mm, the criterion for a rating higher than 20 percent has 
not been shown. 

3. Disfiguring Scars of the Right Mandible and Chin
a. Current Record 

On VA examinations in April 1999, the was an 8 cm. scar on 
the right mandibular body, a 5 cm scar on the right in the 
zygoma area, a 1 cm. scar on the right chin, and a 1 cm. scar 
in the midline.  No photographs of the face accompanied the 
report of examination. 

After the initial adjudication of the claim in January 1997 
rating decision, in a January 2001 rating decision, the RO 
assigned a separate 10 percent rating for disfiguring scars 
of the right mandible and chin under Diagnostic Code 7800 
(disfiguring facial scars), effective from the date of 
receipt of the claim for increase in June 1996.

In March 2003, the veteran submitted color photographs of his 
scars, including two right-sided facial photographs. 

On VA examination in September 2004, the examiner described 
the mandible scar as a depressed scar, 4 by .5 cm., with no 
significant underlying adhesion, which was somewhat 
asymmetrical as compared to the left mandible area.  The chin 
scar was described as a depressed scar, 9 by .75 cm., with no 
adhesion, which was asymmetrical as compared to the left side 
of the chin.  Color photographs of the scars accompanied the 
report or examination. 

b. Analysis 

The disfiguring scars of the face are currently rated 10 
percent disabling under Diagnostic Code 7800.  During the 
pendency of the appeal, the criteria were changed for 
evaluating disfiguring scars, effective August 30, 2002.

As explained previously, when an amended regulation expressly 
states an effective date, as in this case, the new regulation 
cannot be applied prior to the stated effective date, but the 
prior version may be applied, if more favorable, to the 
periods before and after the change.  If, however, it is 
shown the veteran is entitled to a higher rating under the 
revised criteria, the increase can only be applied 
prospectively from the effective date of the change, whereas 
the old criteria may be applied either before or after the 
date of the revisions.  

The Board will consider the old and new criteria in order to 
determine, which version, if any, is more favorable, that is, 
which version would result in a rating higher than 10 
percent. 

(i). Old Criteria 

Under the criteria for DC 7800 in effect prior to August 30, 
2002, (old criteria), a moderately disfiguring scar was rated 
10 percent.  The criteria for the next higher rating, 30 
percent, were severe disfigurement.  

On the basis of the color photographs submitted in 2003 and 
2004, severe disfigurement was not shown. 

(ii). Current Criteria 

Under the revised criteria of DC 7800, effective August 30, 
2002, the criteria for the next higher rating, 30 percent, in 
part, include two or three characteristics of disfigurement.  
Two of the characteristics of disfigurement for purposes of a 
rating under DC 7800 are: a scar at least one- quarter inch 
(0.6 cm.) wide at widest part; and surface contour of the 
scar depressed on palpation.  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  The criteria for a 50 
percent rating are visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement. 

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length, a scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of the scar 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

On the basis of the findings on the September 2004 VA 
examination, the veteran exhibited two of the eight 
characteristics of disfigurement, namely, a scar at least 0.6 
wide and a depressed surface contour, which is shown on the 
color photographs.  For this reason, the criteria for a 30 
percent rating is met under the current criteria, effective 
from the date of the change in the criteria, August 30, 2002.  

Considering the examination findings and the color 
photographs, since five of the eight characteristics are 
based on the specified length of a scar and the specified 
area of involvement measured by square inches or centimeters, 
neither of which is shown, leaving potential only three 
characteristics that are applicable, which is less than the 
four or five characteristics for a 50 percent rating, the 
criteria for a 50 percent have not been met.  Also, there is 
no evidence of gross distortion or asymmetry of any facial 
feature that would warrant a rating higher than 30 percent. 

4. Scars of the Right Mandible and Chin with Retained Foreign 
Body
a. Current Record 

On VA examinations in April 1999, the veteran complained of 
constant pain and numbness in the right face.  X-rays 
revealed numerous fragments in the soft tissue around the 
maxillary and mandibular bone.  There was an 8-cm. scar on 
the right mandibular body, a 5 cm scar on the right in the 
zygoma area, a 1-cm. scar on the 
right chin, and a 1-cm. scar in the midline.  He had 
paresthesia in the right mandible.  The temporomandibular 
joint functioned well.  The mandibular scar was painful and 
tender.  

After the initial adjudication of the claim in January 1997 
rating decision, in a January 2001 rating decision, the RO 
assigned a separate 10 percent rating for scars of the right 
mandible and chin with retained foreign body under Diagnostic 
Code 7804 (painful scars), effective from the date of receipt 
of the claim for increase in June 1996.

On VA examination in September 2004, the mandible scar was 
depressed with minimal tissue loss at the deepest area.  The 
scar was hypopigmented and tender to touch.  There was no 
underlying adhesion, breakdown, or keloid formation.  The 
scar was described as superficial.  The chin scar was 
depressed with some tissue loss.  The scar was hypopigmented 
and tender to touch.  There was no underlying adhesion, 
breakdown, or keloid formation. 

b. Analysis 

A 10 percent rating under DC 7804 is the maximum rating for a 
superficial scar.  During the pendency of the appeal, the 
criteria of DC 7804 were changed for evaluating superficial 
scars, effective August 30, 2002.

Under the criteria for DC 7804 in effect prior to August 30, 
2002, (old criteria), the maximum schedular rating for a 
superficial scar that was tender and painful on objective 
demonstration was 10 percent.  Under the revised criteria of 
DC 7804, effective August 30, 2002, the maximum schedular 
rating for a superficial scar that is painful on examination 
is 10 percent. 

The record shows that on VA examination in April 1999, the 
mandibular scar was described as painful and tender, which 
supported the RO's grant of a 10 percent rating in the 
January 2001 rating decision. The chin scar was not 
described. 

Since the 10 percent rating is the maximum rating under 
either the old and new criteria of DC 7804, a rating is 
higher than 10 percent is not permissible. 

As for other applicable scar criteria, DC 7805, which was not 
changed, allows a scar to be rated on limitation of function 
of the part affected part.  In this case, since the veteran 
already has a 20 percent rating for impairment of the 
mandible under DC 9905, a separate rating under DC 7805 would 
be pyramiding, that is, rating the same disability under 
various diagnoses that is to be avoided. 38 C.F.R. § 4.14. 



While a rating higher than 10 percent for the mandible scar 
is not warranted, the record raises the question of whether a 
separate 10 percent rating is warranted for the chin scar.  
As previously noted, the chin scar was not covered on VA 
examination in April 1999, however, on VA examination in 
September 2004, the chin scar was tender to touch, which 
equates to a painful scar on either the old and new criteria 
under DC 7804, which warrants the maximum rating of 10 
percent. 

As for a rating under DC 7805, limitation of function of the 
part affected part, there is no evidence of any kind of 
limited function associated with the scar on the chin.  
Therefore, a separate rating under DC 7805 is not warranted. 

5. Chest Scars with Retained Foreign Body
a. Current Record 

On VA examination in April 1999, there was a 4-inch scar 
along the left side of the chest.  The scar was whitish and 
tender with normal texture and no ulceration, skin breakdown, 
inflammation, edema, or keloid formation.

On VA examination in September 2002, the left-sided chest 
scar was tender to touch.  A second chest scar was described 
as a tracheostomy scar.

On VA examination in September 2004, the left-sided chest 
scar was superficial, tender to touch and hypopigmented.  
There was slight tissue loss without ulceration.  The second 
chest scar, the tracheostomy scar, was described as 
superficial and tender. 

After the initial adjudication of the claim in January 1997 
rating decision, in a January 2005 rating decision, the RO 
increased the rating to 10 percent under Diagnostic Code 7804 
(painful scars), effective from the date of receipt of the 
claim for increase in June 1996.



b. Analysis 

During the pendency of the appeal, the criteria of DC 7804 
were changed for evaluating superficial scars, effective 
August 30, 2002.

Under the criteria for DC 7804 in effect prior to August 30, 
2002, (old criteria), the maximum schedular rating for a 
superficial scar that was tender and painful on objective 
demonstration was 10 percent.  Under the revised criteria of 
DC 7804, effective August 30, 2002, the maximum schedular 
rating for a superficial scar that is painful on examination 
is 10 percent. 

The record shows that on VA examinations in 1999, 2002, and 
2004, the scar on the left side of the chest was tender and 
painful, which supported the RO's grant of a 10 percent 
rating in the January 2005 rating decision. 

Since the 10 percent rating is the maximum rating under 
either the old and new criteria of DC 7804, a rating is 
higher than 10 percent is not permissible. 

As for other applicable scar criteria, DC 7805, which was not 
changed, allows a scar to be rated on limitation of function 
of the part affected part.  As there is no evidence of 
limitation of function associated with the scar on the left 
side of the chest, a separate rating under DC 7805 is not 
warranted. 

While a rating higher than 10 percent for the chest scar on 
the left side of the chest is not warranted, the record 
raises the question of whether a separate 10 percent rating 
is warranted for the tracheostomy scar.  As previously noted, 
on VA examination in September 2004, the scar was tender, 
which equates to a painful scar on either the old and new 
criteria under DC 7804, which warrants the maximum rating of 
10 percent. 

As for a rating under DC 7805, limitation of function of the 
part affected part, there is no evidence of any kind of 
limited function associated with the scar.  Therefore, a 
separate rating under DC 7805 is not warranted. 

6. Left Sciatic Nerve Disturbance
a. Current Record  

In the January 1997 rating decision, the RO denied a rating 
higher than 10 percent for left sciatic nerve disturbance 
under Diagnostic Code 8520. 

On VA examination in April 1999 for evaluation of the left 
sciatic nerve injury, the veteran complained of pain and 
numbness in the left leg, radiating down the back of the leg.  
On physical evaluation, there was full range of motion of the 
joints.  Muscle strength and tone were normal.  The plantar 
response was down going.  Sensation was slightly decreased 
along the sciatic nerve distribution of the left leg.  The 
diagnosis was sciatic nerve damage. 

b. Analysis 

Under Diagnostic Code 8520, a 10 percent rating is assignable 
for neurological manifestations of sciatic nerve impairment, 
equating to mild incomplete paralysis. The criterion for the 
next higher rating, 20 percent rating, is moderate incomplete 
paralysis.    

On VA examination in April 1999 for evaluation of the left 
sciatic nerve injury, the pertinent finding was slightly 
decreased sensation along the sciatic nerve distribution of 
the left leg.  When as here the nerve involvement is wholly 
sensory, the rating is mild or 10 percent disabling under DC 
8520.  Without evidence of moderate incomplete paralysis of 
the sciatic nerve, a rating higher than 10 percent is not 
warranted. 

7. Right Thigh Scar
a. Current Record 

On VA examination in September 2004, there was a 7.5 by 5.5 
cm. scar on the anterior aspect of the right thigh.  The scar 
was tender to touch and hypopigmented without ulceration.  
There was loss of muscle tissue with pain and minimal 
weakness.  
After the initial adjudication of the claim in January 1997 
rating decision, in a January 2005 rating decision, the RO 
increased the rating to 10 percent under Diagnostic Code 7804 
(painful scars), effective from the date of receipt of the 
claim for increase in June 1996.

b. Analysis

During the pendency of the appeal, the criteria of DC 7804 
were changed for evaluating superficial scars, effective 
August 30, 2002.

Under the criteria for DC 7804 in effect prior to August 30, 
2002, (old criteria), the maximum schedular rating for a 
superficial scar that was tender and painful on objective 
demonstration was 10 percent.  Under the revised criteria of 
DC 7804, effective August 30, 2002, the maximum schedular 
rating for a superficial scar that is painful on examination 
is 10 percent. 

The record shows that on VA examination 2004, the thigh scar 
tender, which supported the RO's grant of a 10 percent rating 
in the January 2005 rating decision. 

Since the 10 percent rating is the maximum rating under 
either the old and new criteria of DC 7804, a rating is 
higher than 10 percent is not permissible. 

As for other applicable scar criteria, DC 7805, which was not 
changed, allows a scar to be rated on limitation of function 
of the part affected part.  As there is no evidence of 
limitation of function, that is, limitation of motion, 
associated with the thigh scar, a separate rating under DC 
7805 is not warranted.

8. Muscle Injury of the Right Arm 
9. Muscle Injury of the Left Arm
10. Muscle Injury of the Abdomen
a. Current Record 

As noted in the INTRODUCTION, when these issues were first 
before the Board in June 2002, the Board denied ratings 
higher than 10 percent for right and left arm scars and an 
abdominal scar, applying the criteria for tender and painful 
scars under Diagnostic Code 7804 and limitation of function 
under Diagnostic Code 7805.  To this extent, the Board's 
decision is final.  The Board however sought further 
development on the question of whether separate ratings under 
the criteria for muscle injury were warranted as argued by 
the veteran.  Therefore to this extent, the claims for 
increase are still before the Board. 

Under 38 C.F.R. § 4.56, a muscle injury is classified as 
either slight, moderate, moderately severe, or severe based 
on the type of injury, the history and complaint, and 
objective findings. 

Slight muscle injury is simple wound of muscle without 
debridement or infection. A history that includes a service 
department record of a superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is no evidence of facial defect, atrophy, 
or impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue. 

Moderate muscle injury is a deep penetrating wound of short 
track from a shrapnel fragment without residuals of 
debridement or prolonged infection.  A history that includes 
of a service department record or other evidence of in-
service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscle. Objectively, there is an 
entrance scar, small or linear, indicating a short track of 
fragment through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

Moderately severe injury is a deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history that includes a 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there is an entrance scar indicating the track of the 
fragment through one or more muscle groups, and loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

b. Analysis 
(i). Right Arm

On VA examination in April 1999, there was a right triceps 
scar, 4 by 1 inch, with minimal loss of tissue.  The scar was 
whitish and tender with normal texture and no ulceration, 
skin breakdown, inflammation, edema, or keloid formation.  On 
VA examination in September 2004, the scar was superficial, 
tender to touch and hypopigmented.  There was no tissue loss. 

An injury of the triceps muscle involves Muscle Group VI, 
which is rated under DC 5306.  Slight muscle impairment is 
rated zero percent and moderate muscle impairment is rated 10 
percent. 

As for the type injury, while the wound was debrided, it was 
not a deep penetrating wound and historically there is no 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use.  Objectively, there 
is no evidence of loss of deep fascia or muscle substance or 
impairment of muscle tonus.  For these reasons, the criteria 
for 10 percent rating for a moderate injury under DC 5306 
have not been met. 

(ii). Left Arm 

On VA examination in April 1999, there was a left biceps 
scar, 4 by 1 inch, with loss of tissue and muscle, and a left 
ulnar scar on the forearm, 3 by 11/2 inch, with loss of tissue.  
The scars were whitish and tender with normal texture and no 
ulceration, skin breakdown, inflammation, edema, or keloid 
formation.  On VA examination in September 2002, the left 
biceps scar was described as depressed with moderate loss of 
tissue.  The forearm scar was described as tender and 
painful.  Biceps muscle strength was normal.  There was 
increased pain with flexion of the elbow and ulnar deviation.  
On VA examination in September 2004, the left biceps scar was 
tender to touch and hypopigmented.  There was loss of muscle 
tissue.  Biceps flexion was 4.5 compared to 5 on the right 
side.  There was slight weakness and pain.  The forearm scar 
was superficial, tender to touch, and hypopigmented.  There 
was minimal tissue loss.

An injury of the biceps muscle involves Muscle Group V, which 
is rated under DC 5305.  Slight muscle impairment is rated 
zero percent and moderate muscle impairment is rated 10 
percent.

As for the type injury, the wound was debrided and there is 
evidence of some loss of muscle substance.  Objectively, 
there is increased pain with flexion of the elbow and slight 
weakness and pain.  For these reasons, the findings more 
nearly approximate the criteria for moderate injury, which 
warrants a separate, 10 percent rating for muscle injury 
under DC 5307.  

As the wound can not be classified as a moderately severe 
injury in the absence of sloughing of soft parts, 
intermuscular scarring, evidence of a prolonged period for 
treatment of the wound, and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, a rating 
higher than 10 percent is not warranted. 

An injury of the forearm muscles involves Muscle Group VII, 
which is rated under DC 5307.  Slight muscle impairment is 
rated zero percent and moderate muscle impairment is rated 10 
percent.

As for the type injury, while the wound was debrided, it was 
not a deep penetrating wound and historically there is no 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use.  Objectively, there 
is no evidence of loss of muscle substance.  For these 
reasons, the criteria for 10 percent rating for a moderate 
injury under DC 5307 have not been met. 

(iii). Abdomen

On VA examination in April 1999, there was an abdominal scar, 
12 by 2 inch, with deformity and loss of tissue and muscle.  
The scar was whitish and tender with normal texture and no 
ulceration, skin breakdown, inflammation, edema, or keloid 
formation.  On VA examination in September 2002, the long 
abdominal scar was tender to touch.  The assessment was 
painful scar.  On VA examination in September 2004, the long 
abdominal scar was tender to touch and hypopigmented.  

An injury of the abdominal muscles involves Muscle Group XIX, 
which is rated under DC 5319.  Slight muscle impairment is 
rated zero percent and moderate muscle impairment is rated 10 
percent. 

As for the type injury, the wound was debrided and there is 
evidence of loss of muscle substance.  Objectively, there is 
evidence of pain.  For these reasons, the findings more 
nearly approximate the criteria for moderate injury, which 
warrants a separate, 10 percent rating for muscle injury 
under DC 5319.  

As the wound can not be classified as a moderately severe 
injury in the absence of sloughing of soft parts, 
intermuscular scarring, evidence of a prolonged period for 
treatment of the wound, and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, a rating 
higher than 10 percent is not warranted. 

11. Residuals of a Laceration of the Liver
a. Current Record 

In November 1997 a CT scan of the abdomen, including the 
liver, was negative.    

Photographs taken in 2003 and 2004 depict a scar on the right 
flank in the same anatomical region as the liver. 

On VA examination in September 2004, the scar on the right 
flank was described as superficial, tender to touch, and 
hypopigmented with no tissue loss or ulceration. 

b. Analysis 

In the January 1997 rating decision, the RO denied a 
compensable rating for residuals of a laceration of the liver 
under Diagnostic Code 7399 and later in the January 2001 
rating decision included DC 7345.  During the pendency of the 
appeal, the criteria of DC 7345 were changed, effective July 
2, 2001. 

Under the criteria for DC 7345 in effect prior to July 2, 
2001, (old criteria), nonsymptomatic liver damage was zero 
percent disabling. A 10 percent rating was assigned for 
demonstrable liver damage with mild gastrointestinal 
disturbance. Under the revised criteria of DC 7345, effective 
July 2, 2001, nonsymptomatic liver damage is still zero 
percent disabling.  The criteria for the next higher rating, 
20 percent, are intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period. 

The Board will consider the old and new criteria in order to 
determine, which version, if any, is more favorable, that is, 
which version would result in a compensable rating.  

Under either the old or new DC 7345, the criteria for a 
compensable rating are demonstrable residuals of liver 
damage. Neither gastrointestinal disturbance nor intermittent 
fatigue, malaise, and anorexia, nor incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, have 
been shown that are associated with liver damage, a 
compensable rating under either the old or new DC 7345 is not 
warranted. 

The record does show that on VA examination in September 
2004, the veteran has a tender scar on the right flank in the 
same anatomical region as the liver. Whether it is associated 
with the liver laceration or not, the record raises the 
question of whether a separate 10 percent rating for the scar 
is warranted. 

As previously stated, during the pendency of the appeal, the 
criteria for rating a scar under DC 7804 were changed, 
effective August 30, 2002.

However, under either the old or new criteria for DC 7804, 
the maximum schedular rating for a scar that is tender or 
painful is 10 percent. With evidence of a tender scar on 
examination in 2004, the criteria for a 10 percent rating for 
the scar of the right flank is warranted.  Since the 10 
percent rating is the maximum rating under either the old and 
new criteria of DC 7804, a rating is higher than 10 percent 
is not permissible. 

As the disability is nonsymptomatic under DC 7345, which is 
based on limitation of function, a separate rating under DC 
7805, which is also based on limitation of function, would be 
pyramiding, that is, rating the same disability under various 
diagnoses that is to be avoided. 38 C.F.R. § 4.14. 

Summary 

In deciding these issues, the Board had considered the 
benefit-of-the-doubt standard of proof.  38 U.S.C.A. 
§ 5107(b).  In the issues denied, the Board found that the 
preponderance of the evidence is against the claims.  

ORDER

1. A rating higher than 40 percent for post-operative 
residuals of a herniated disc, L5-S1, is denied. 

2. A rating higher than 20 percent for residuals of a 
fractured right mandible is denied. 

3. A rating higher than 10 percent for disfiguring scars of 
the right mandible and chin prior to August 30, 2002, is 
denied; a 30 percent rating for disfiguring scars of the 
right mandible and chin from August 30, 2002, is granted 
subject to the law and regulations governing the award of 
monetary benefits. 

4. A rating higher than 10 percent for the scar of the right 
mandible with retained foreign body is denied; a separate 10 
percent rating for the chin scar is granted, subject to the 
law and regulations governing the award of monetary benefits. 

5. A rating higher than 10 percent for the scar on the left 
side of the chest with retained foreign body is denied; a 
separate 10 percent rating for the tracheostomy scar is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

6. A rating higher than 10 percent for left sciatic nerve 
disturbance is denied.

7. A rating higher than 10 percent for a right thigh scar is 
denied. 

8. A separate, compensable rating for muscle injury of the 
right arm is denied. 

9. A separate, 10 rating for muscle injury of the left arm, 
involving the biceps muscle, is granted, subject to the law 
and regulations governing the award of monetary benefits; a 
separate, compensable rating for muscle injury of the left 
forearm is denied.

10. A separate, 10 percent rating for muscle injury of the 
abdomen is granted, subject to the law and regulations 
governing the award of monetary benefits.  

11. A compensable rating for residuals of a laceration of the 
liver based on limitation of function is denied; a separate 
10 percent rating for the scar on the right flank is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


